EU framework for coordinating national Roma integration strategies (debate)
The next item is the declaration by the Commission on the EU framework for coordinating national Roma integration strategies.
Vice-President of the Commission. - Madam President, I am presenting, together with my colleague, László Andor, the decision which the Commission has taken to present a new framework for national Roma integration strategies.
The EU framework comes at a moment when the situation of Roma has become a real focus of attention in Europe. The EU has made available to the Member States a range of legal, policy and financial instruments to address the situation of the Roma. We also have a whole legal framework based on non-discrimination, free movement of people and the enlargement strategy. However it is very clear that the economic and social marginalisation of the Roma persists, and this is neither acceptable nor sustainable in the European Union of the 21st century.
Parliament, with support from across the whole political spectrum - and I would like to underline this - has drawn attention to the urgency of promoting the integration of Roma, through its recently adopted resolution on the EU Roma strategy. I would like to thank the rapporteur, Mrs Járóka, for her excellent work.
Determined action is needed, both at national and at European level. We need to join forces and step up our efforts to end discrimination against Roma and make sure they enjoy the same rights as any other European citizens, because that is what they are. When I say that, I of course have in mind a two-way process which requires a change in the mindset of the majority of our European citizens and of members of the Roma communities.
We all agree that there is a need for effective policy planning and implementation as well as for a strategic common approach. We all know that the primary responsibility for the integration of Roma lies with the Member States. We also acknowledge that the situation of the Roma varies greatly from one Member State to another. That is why the Commission decided to present an EU framework to enable the Member States to take action commensurate with the challenge they have to overcome.
The Roma task force which was set up in September last year, and reported in December, showed clearly that, very often, not enough is being done. The EUR 26.5 billion which are available under the Structural Funds are not being utilised as they should be. Only EUR 100 million of this money was earmarked for specific Roma activities, while 70% of the means for technical assistance, which would have been necessary in most Member States, was simply not used. So the measures in place so far are not adequate. It is now time to ensure that national, regional and local policies focus on Roma needs in a clear and specific way.
In our framework we concentrate on four main issues: education, employment, health and housing. We want the EU and the 27 Member States to commit themselves to closing the gaps and to concentrate on the common goals in those four areas with targeted actions and sufficient funds to deliver them. We want all Member States to build these goals into their existing Roma strategy, if they have one, or to develop a Roma strategy if they do not have one, for the period up to 2020.
In order to check whether these efforts achieve their objectives, we need regular monitoring. Therefore the EU framework lays the foundations for a robust monitoring mechanism to ensure concrete results for the Roma. This monitoring mechanism will ensure that the national Roma strategies are implemented, that money intended for Roma integration reaches its final beneficiaries, and that there is progress towards achieving the Roma integration goals.
The Commission will report annually on progress made towards integrating the Roma population in the Member States. The EU framework provides an opportunity for all stakeholders, at all levels, to join forces with the EU population in general and the Roma population in particular in order to put an end to the exclusion of more than 10 million European citizens, which we can no longer afford for the future.
Member of the Commission. - Mr President, Honourable Members, the socio-economic situation of Roma is at the top of the EU agenda. Last month this House adopted the Járóka Report on an EU strategy on Roma inclusion. And today, the Commission adopted a Communication on an EU Framework for national Roma integration strategies.
Both documents make significant contributions to the wider debate on Roma, and will feed into the conclusions to be adopted at the next Council meeting of Employment and Social Affairs Ministers on 19 May, which will be exclusively devoted to the integration of Roma.
Those documents articulate the EU's political determination to address the situation of millions of Roma who are suffering from economic and social exclusion. I would like to make three key points here.
Firstly, the Commission has set out an EU framework for national Roma integration strategies. It acknowledges the Member States' prime responsibility for designing and implementing Roma integration strategies. It also reaffirms the Commission's deep conviction that the European Union cannot tolerate any form of racism, xenophobia, discrimination or social exclusion of Roma. The Union has a moral and political obligation to support the Member States in their efforts with all the policies and instruments at its disposal.
Secondly, as you know, the Union has agreed on a comprehensive strategy for developing the European economic and social model in a balanced way. The Europe 2020 Strategy for smart, sustainable and inclusive growth is the right policy context for addressing the multifaceted problems facing Roma. We must harness Europe 2020's objectives, targets, flagship initiatives and reporting structures for the cause of the Roma.
The key message is that excluding millions of EU citizens from economic and social life is not smart, is not sustainable and is certainly not inclusive. In short, there is no excuse for Roma exclusion to continue in the Europe we want to live in.
In particular, the Europe 2020 headline targets for employment, poverty reduction and education are key benchmarks for measuring progress in Roma integration policies. The Commission's Communication on Roma identifies four areas that are of strategic importance to overcome Roma exclusion. These are as follows.
Access to employment: the big gap between Roma and non-Roma employment rates has to be addressed. We will not achieve our Europe 2020 targets if we do not do it.
Access to education: all Roma children should have access to quality education and not face discrimination or segregation. As a minimum, all Roma children should complete primary school.
Access to healthcare: reducing the gap in health between Roma and non-Roma. Member States should provide access to quality healthcare under the same conditions as for the rest of the population.
Access to housing and essential services: where the situation of the Roma people is indeed much worse than that of the rest of the population, for example where access to water, electricity and other services are concerned.
The lack of an integrated approach has a negative impact on the overall integration of Roma people in society and leaves them in poverty.
Thirdly, the Union must put its money where its mouth is. The Commission is currently drawing up a proposal for the multi-annual financial framework, which will be followed by specific proposals on the Structural Funds. To my mind, the Structural Funds need to be brought into line with the Europe 2020 Strategy. This applies to the policy areas for which I am responsible in general - employment and social inclusion - and it certainly applies to the socio-economic integration of Roma. Making our financial instruments more effective is a key objective for me.
Let me stop at this point, so I can listen to your views and answer any questions.
President-in-Office of the Council. - The Hungarian Presidency welcomes the Commission communication on the EU framework for national Roma integration strategies. I would like to express my gratitude and appreciation not only for the work done, but also for the personal dedication of Commissioner Reding, Commissioner Andor and all those who have cooperated on this truly significant achievement.
With the presentation of this strategic document, we have moved a giant step closer to the realisation of one of the chief priorities of the Hungarian Presidency. I am convinced that it will prove to be an important contribution to the improvement of the economic and social situation of the Roma in Europe, together with the recently adopted resolution of the European Parliament on an EU strategy for Roma inclusion based on the report by Lívia Járóka.
Extreme poverty, discrimination and marginalisation continue to affect large numbers of Roma throughout Europe, so it is high time for improvement. We cannot afford to say that it is their problem, and not ours. Moreover, people must never be considered as a problem, but rather as a chance, an opportunity. Given the current economic and demographic situation in Europe, the improvement of the economic and social status of the Roma can open up new human resources, thus contributing to economic growth in the long run.
The Hungarian Presidency has always believed that, besides the necessary fight against discrimination, a new policy mix is necessary, with three key elements: employment, education and housing. If followed up properly by the Member States, integrated policy action in these three fields, complemented by adequate monitoring as proposed by the Commission, will make a difference. The Member States will also have to make an effort to reach the goals of the EU 2020 Strategy. Measures for the social inclusion of the Roma can be mainstreamed in various policy fields. It is now widely recognised that measures inspired and coordinated at EU level can create synergy and added value.
What is next? The Hungarian Presidency intends to present and discuss the communication with the two Commissioners during the next Roma platform on 7 April in Budapest, to which I invite all who are interested. The Council will deal with it in a horizontal manner. Firstly, the April Justice and Home Affairs Council will discuss it on 12 April. Then it will be the turn of the Employment, Social Policy, Health and Consumer Affairs Council on 9 May, with the adoption of Council conclusions. The Education Council will also receive the document, on 20 May, before the Hungarian Presidency presents its report on the results of the discussions to the General Affairs Council on 23 May.
The final moment of this itinerary will, hopefully, be an endorsement in the June European Council. It will, of course, just be a new beginning for coordinated action at EU and national level for helping this truly European minority.
Madam President, Commissioners, State Secretary, based on Mrs Járóka's report, and in conjunction with it, we are glad to progress further towards the implementation of the Roma strategy. The reason for this is that 8 April is International Roma Day. Incidentally, the fifth meeting of the European Roma Platform happens to take place on this very same day in Hungary. Through these we can take a significant new step towards a joint action plan that is EU-coordinated yet can take into account local characteristics. The European People's Party has urged EU action on the issue of the Roma's social integration for years. Moreover, we hope that the European Roma strategy can really get under way at the Summit of Heads of State or Government on 24 June.
By doing this, an answer can be given at European level to address the European Union's most serious human rights problem. It is first and foremost the Member States' responsibility to guarantee that basic human rights are enforced for their citizens. The European Union can provide only frameworks for this, but it is up to each Member State to give substance to these frameworks. The European Roma strategy can be a type of professional minimum. However, I firmly believe that a long-term action plan that spans parties and cycles will be prepared through this which can effectively remedy the poverty and social exclusion affecting the Roma. A few important points regarding the content of the strategy are that its target group is defined on an economic and not an ethnic basis; it fosters the enforcement of the full spectrum of human rights and strengthens the principle of equal opportunity; it takes into account the regional nature of exclusion, and alleviates the disadvantages concentrated in underdeveloped microregions.
For the strategy to succeed, the stakeholders, namely the EU institutions, the Member States, non-governmental organisations and Roma communities, need to make long-term, determined joint efforts. For precisely this reason, this issue must not be used to foment opposition or for party political attacks. Neither is collective labelling permissible. It is impermissible to juxtapose the collective guilt of the Roma and the collective responsibility of the majority, the oppressors. A solution to the Roma issue is a priority of the Hungarian EU Presidency. I hope that the European Council adopts the planned strategy in June. I ask for the support of the European Parliament in this matter.
Madam President, Commissioner Reding, Commissioner Andor, I would like to begin by congratulating you on the presentation. I am pleased that, after many repeated calls by Parliament, the Commission is today finally presenting this European framework strategy. In my opinion, it is also high time this happened, as the situation is starting to grow more serious. Many Roma in the Union are faced not only with undignified living conditions, but also increasing terror. Saturday's torch march against the Roma in Hungary is the latest evidence of this, and I would hereby like to call on the Hungarian Government to draw the conclusions from this.
I would like to make some criticisms of the presented framework. The situation is urgent, but even so we cannot accept the Commission's decision to draft the framework without public consultations with the parties involved. It is strange that, on the one hand, you emphasise in the framework itself the importance of cooperating with civil society, but in the actual drafting of this key document you have ignored both the Roma as well as voluntary organisations, international organisations and the like. Such a closed approach to the framework does not add to its legitimacy; rather the opposite.
However, I consider the actual content of the presented framework to be successful on the whole. The Commission has correctly defined the competences for solving this Europe-wide problem. However, the key competences continue to be at the Member State level. I consider it extremely important, however, for the EU to take on the task of coordinating national strategies and supervising them, with the aim of ensuring the quickest possible genuine integration of the Roma.
In this context, it is also vital to mention the importance of monitoring the compliance of national strategies with the submitted framework, and monitoring the effectiveness of their implementation. However, the Commission's position seems to me rather unambitious in this direction. The Commission should get tough, especially concerning its expectations of the Member States. The framework correctly defines four key areas for Roma integration: access to education, availability of employment, access to health care and the availability of decent housing and basic services. Together with members of our group, I have had the opportunity, during numerous visits to Roma communities all over Europe, to confirm that these really are the key areas where the Roma often face poor conditions. It should be emphasised, however, that similarly formulated objectives also appeared in the Decade of Roma Inclusion programme. It is now essential to ensure that they are fulfilled.
In addition to these four areas, I would like to add one more which is missing from the framework, and this is specifically the fight not only against discrimination, but also against verbal or physical expressions of racism.
Last but not least, I would like to draw attention to the question of financing the inclusion measures. The Commission working group revealed at the end of last year that Member States have significant gaps in their use of EU funds. The Commission should therefore focus on three things: that the drawdown of funds is not excessively demanding administratively, that the Commission takes effective measures to ensure that the funds released really do fulfil their purpose, and that the use of funds for practices involving segregation is restricted.
I would like to end by thanking and congratulating you, Commissioner Reding and Commissioner Andor, once again, and now it is up to the Member States to proceed effectively with Roma inclusion on the basis of this at the national level.
(The speaker agreed to answer a question indicated through the raising of a Blue Card (Rule 149 paragraph 8 of the Rules of Procedure).
(DE) Madam President, thank you, Mrs Flašíková, for taking my question. You are obviously very familiar with this report and will certainly be aware that it also requires the Member States to pay penalties if they are found not to be in compliance or if strategies are not adhered to. How do you stand on the fact that a Member State would also be liable to pay a penalty if the obligatory primary school attendance requirement is not met? Primary school attendance is mandatory in all countries. Thus, if Roma children fail to attend primary school, is the relevant country liable to penalties? Do you not think that the parents have some responsibility in ensuring that their children go to school?
- (SK) Madam President, I would like to say one thing on this topic: I am an unequivocal supporter of the view that when we establish rights, obligations must also be complied with. It is also naturally the role of parents to ensure that all the rights of children are observed. However, in my opinion, the EU Member States have enough instruments to establish such a space, and they will not be punished if parents do not comply with their obligations.
Madam President, I too wish to thank the rapporteur Mrs Járóka, as well as the representatives of the Commission, Council and Hungarian Presidency, because they have made many serious promises before us and assumed very important commitments.
When talking about Roma integration, we should not forget that we are talking about the most specific and, perhaps, the most complicated issue in Europe and the European Union. This is an issue which cannot be resolved through funding alone, anti-discrimination legislation alone or by launching education programmes alone. The solution to this problem can only lie in a combination of all these approaches and, actually, as part of a common political will.
At the moment, the Union is dealing on its own, more than ever, with its 12 million Roma. Some still do not realise that these people are not simply just Bulgarian, Romanian or Slovak Roma, but are citizens of the European Union with identical rights and obligations, while also having limited prospects.
The situation, as we can see, is fairly complicated. The greater the level of integration among the actions, initiatives and policies implemented by Member States and all the European institutions, the greater the success the European Union's Roma integration strategy will enjoy.
Improvised and unilateral actions may even cause harm rather than good. This is where I should mention that in some Member States knowledge about the Roma is inadequate and, in some cases, even wrong. As a result, the Roma issue in Europe must be actively explored and its progress professionally monitored. Otherwise, there is a danger that, instead of defusing the ticking bomb, we will only move it from one location to another on the map of the Old Continent.
A huge effort to provide education to the Roma must be at the heart of our ambitious strategy. This means complete integration of their children into the education system, basic qualifications for young people and adult literacy provision.
The main aim must be to increase steadily in the coming years the proportion of Roma who are trained for the labour market and have an enlightened attitude towards the institutions and the rule of law. This is the sole guarantee that in future the Roma's life will cease to evolve, like it does now, as a wretched existence on quicksand which has needlessly swallowed up European taxpayers' money.
Madam President, it is of course good news that we now have a concrete European framework that is going to place an obligation on every Member State to present its national Roma integration strategy. Between now and the end of the year, the Commission will assess these strategies and then in roughly one year's time we will need to debate the issue again. Today, we are therefore in effect setting out a road map which should allow parliamentarians, public bodies and civil society to exercise ongoing, extreme vigilance in the very important areas you have mentioned.
I note that the Commission communication takes on board some of the points we set out in the parliamentary report. I am talking for instance about the involvement of the Fundamental Rights Agency in the assessment of the strategies. I believe the Agency has proven its competence in this area. I am also talking about developing cooperation with the Council of Europe on training mediators from the Roma community. This is an important strategic factor for the success of the projects at all levels, as is the attention devoted to Roma who are nationals of third countries and the enlargement aspect, which is taken into consideration in this report. Lastly, I think that establishing common indicators to support the monitoring system is very much to be welcomed.
Nevertheless, I must emphasise certain failings in this communication. I believe it is not sufficiently strong and insistent in its reference to the necessary participation of Roma at all levels, that is to say at the levels of preparing the projects, implementing the projects and evaluating them. The communication talks about information and consultation, but the involvement of the Roma community itself is vital. There is ample experience to prove this, because there have actually been good experiences in Europe as well. I find this a weakness in the communication.
A second weakness in the communication is that it deals with the issue of non-discrimination as a cross-cutting theme in each of the four areas. However, I think it is very important, or would have been very important, to have a special paragraph devoted to combating discrimination and violence and to access to justice for the Roma. This anti-discrimination, fundamental rights, access to justice component is not included as a specific component in its own right. I find this another weakness in the Commission document.
I think we also talked about the subject of mediators, a programme that was launched by the Council of Europe. It is good that it is mentioned in this communication. We could have mentioned, and you also could have mentioned the guidelines that have already been drawn up by the Council of Europe, so that we do not somehow end up with two strategies, or two types of framework for assessing the national strategies. I feel this would have been a plus in this communication.
Finally, I think that the Commission's work is not yet finished, and that the task force should continue its work, in order to ensure that Member States are constantly aware of the pressure on them from the Commission, civil society and local bodies to actually implement these guidelines.
on behalf of the ECR Group. - Madam President, this proposal is an opportunity to better integrate the Roma people within Member States and to find ways to provide the Roma people with the full, equal opportunities and rights afforded to all EU citizens. The main aim of the programme should be to achieve basic universal rights for all those people.
I fear, however, that once again this heavily burdened and complicated agenda, like previous programmes, may have to be cut back. The competences of Member States in the areas of education, health and housing must be respected and, from what I have read so far, I fear the Commission may be acting ultra vires in a manner that is detrimental to the rights of Member States to determine their own policies in these areas. However, I hope that this new strategy marks a new era in the way the EU addresses the issue by firstly listening to the Roma people.
For too long programmes have been too complicated and have simply not reached the people who need help most. In nearly ten years little of substance has been achieved on the ground. I hope the Commission will now focus on how best to simplify the procedures for accessing EU funds and how to better monitor, assess and implement its programmes. If the EU is spending money in this area then it needs to be spent now in a better way.
on behalf of the GUE/NGL Group. - (DE) Madam President, ladies and gentlemen, it is a good thing that we are now to have a general strategy for the Roma, but I am afraid that that not everything in the garden is rosy. That is because the overall proposals that the Commission has placed on the table are far behind the many years of discussions with representatives of the Roma, some of which were held in this House.
For years, representatives of the Roma community, both with and without a framework strategy, have been pointing out the need for targeted measures and clear, specific requirements. We do not even have clear sanctions should this strategy not be adhered to. Although there have been some proposals in this direction, no actual sanctions exist, so that the system is more full of holes than a Swiss cheese.
The strategy on the Roma must take account of all the significant areas. This is what was agreed. However, what does the Commission have to offer other than the four key points? There is no provision in the structures for the participation and inclusion of the Roma communities in all the decisions that relate to them. There are no structures for the specific implementation of targets. There is no gender perspective. Something that also really irritates me and that I believe to be a scandal is the fact that you are unwilling to undertake any explicit action to combat discrimination against the Roma community.
You complain that the EU structural funds for the Roma are not used. I would like to ask you quite openly: Is it not the case that discrimination against the Roma is also one of the reasons why the community has not made use of such EU funds to date? I think so.
We, as members of the GUE/NGL Group, are highly critical of this communication. We do not believe it to be adequate and I expect the appropriate amendments to be made.
on behalf of the EFD Group. - (IT) Madam President, ladies and gentlemen, despite being a Eurosceptic, I could be in favour of a plan, in view of the 2020 Strategy, to eliminate discrimination, difficulty and marginalisation if we were really being offered incisive action by the European Commission to control the behaviour of Member States.
What we have, however, are these speeches about a great future, about great control, spoken by a European Commissioner who still cannot explain to me how it is that in her country, in the Grand Duchy of Luxembourg, these travellers are forbidden to set up camp whereas they can instead instal themselves close to my home, in Italy and in France. Thus we talk of giving a home to travellers, whilst in some European countries, specifically that of Mrs Reding, these people cannot even set up camp.
In today's edition of the main newspaper in my country, Il Corriere della Sera, there is an article on a parent, who does not deserve to be called a parent, a traveller, who was arrested in Italy for selling her own little girl to traffickers who wanted to sell her into prostitution. She sold her own little girl. Others send them to do other things. Often it is they who do not to send them to school, despite pressure and attention from the authorities, mediators and charities.
Do we want to talk about these problems as well? Do we want to do away with these salami slices of idiotic do-goodery and realise that many of the Roma's problems are exclusively and principally of their own making?
The debate is closed.
Written Statements (Rule 149)
in writing. - (RO) The new European Roma inclusion strategy only serves to rehash old objectives which have proved impossible to achieve over the years. They were credible at the time when the Decade of Roma Inclusion was launched in 2005. However, at the moment, when extremist behaviour and violence against the Roma are on the rise in the EU, we would have needed a strategy offering far more specific measures. Tensions are rising in Hungary and the actions of the police are becoming increasingly heavy-handed. If a firm stance is not taken, the situation will deteriorate. Consequently, it is perplexing why the Commission has not tried to come up with proper solutions which will tackle specific problems, especially as it also had the resolution adopted in the European Parliament at its disposal.
The new strategy for coordinating national Roma strategies presented today by the Commission marks an important step for the EU. The creation of national contact points for Roma integration, simplification of funding procedures, the assessment of national plans by EU institutions and verification of progress on Roma integration in Member States are measures which will help improve the economic and social situation of the Roma population in Europe. Member States must scrutinise this strategy closely and set up as soon as possible an administrative body tasked with the strategy's implementation and coordination with the other Member States. I hope that, from this summer, the Commission will take on the lead role in coordinating the strategy in terms of developments in key areas such as the promotion of civic education, vocational guidance and employment. I find it regrettable that the new strategy fails to make clear recommendations as to the types of programmes which will be developed and implemented for Roma in a similar manner in all Member States, with certain variations. I call on the Council and Member States to come up with such recommendations for types of programme which the Commission will handle centrally. Without such types of programmes, adapted to the nomadic nature of the Roma lifestyle, the European Union will never be able to make a full contribution to increasing the value added at EU level.
in writing. - The EU Framework for National Roma Integration Strategies provides an opportunity to join forces at all levels and with all stakeholders to put an end to the exclusion of the Roma. The goals set up at EU level, covering four important areas for Roma integration - access to education, employment, healthcare and housing - will only be reached if there is a clear commitment from Member States. It is now crucial to step up a gear and ensure that national, regional and local integration policies target Roma in a clear and specific way and that explicit measures address the needs of the Roma to prevent and compensate for the disadvantages they face. The Member States should ensure that all Roma children have access to quality education and establish a concrete target for raising Roma employment rates within the context of Europe 2020, increasing the proportion of Roma households with access to water, sanitation and electricity, and promoting non-discriminatory access to housing, including social housing. The Member States should establish concrete targets with concrete timelines for raising the life expectancy of Roma, raising child vaccination rates to the level of the non-Roma population, and lowering infant and maternal mortality rates to the level of the non-Roma population.
At last, the Commission has given us some ambitious goals for Roma integration in Europe: guaranteeing at least a primary level of education for all Roma children, reducing child mortality and closing life expectancy gaps. However, these ambitions still need to be put into practice. One year on from the European Parliament's adoption of an amendment to the ERDF Regulation aimed at investing in housing for marginalised communities, projects are having trouble getting off the ground. It is important that Member States should invest and should report back on their actions in areas such as employment, education, health and housing for Roma people, but also that the Commission should ensure that it is rigorously monitoring use of existing European programmes. Lastly, Roma people must seize this opportunity to take control of their own destiny, knowing that they can count on Europe's support. A wait-and-see attitude and hollow words will only feed the extreme right and mistrust among communities. International Roma Day will be celebrated next Friday, 8 April. I hope that on 8 April 2012 we will be able to celebrate the progress that has been made.